            Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                 CRIMINAL NO.

       v.                                              DATE FILED

LATICIA EVANS                                          VIOLATIONS:
                                                         18 U.S.C. S 1343 (wire fraud - 2 counts)
                                                         18 U.S.C. $ 1028A(a)(1)(aggravated
                                                         identity theft   - 2 counts)
                                       INDICTMENT
                                    COUNTS ONE AND TWO

THE GRAND JURY CHARGES THAT:

                At all times relevant to this indictment:

                1.     Target Corporation ("Target") was a retail corporation headquartered in

Minneapolis, Minnesota, that did business in interstate and foreign commerce and operated a chain   of

brick-and-mortar stores as well as selling merchandise on-line via Target.com. Subject to application

approval, Target offered credit card services to its customers under the trademark name "RedCard."

                2.     TD Bank, N.A., ("TD Bank") was a financial institution headquartered in

Cherry Hill, New Jersey, the deposits of which were insured by the Federal Deposit Insurance

Corporation, Certificate Number 18409. TD Bank issued and serviced Target RedCards and did

business in interstate and foreign commerce.

                3.     Target and TD Bank allowed Target customers to apply for instant credit

in Target retail stores by completing electronic applications for the issuance of new Target

RedCards.   All electronic applications for new Target   RedCards were transmitted electronically

via wire communication from the Target Retail store location at which the customer completed

the application to one of two Target data centers located in Minnesota.
             Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 2 of 7




                                          THE SCHEME

                4.     In or about December 2019,inthe Eastern District of Pennsylvania and

elsewhere, defendant

                                         LATICIA EVANS

knowingly devised and intended to devise a scheme to defraud and to obtain money and property

by means of false and fraudulent pretenses, representations, and promises.

                                    MANNER AND MEANS

                5.     Defendant   LATICIA EVANS       and co-schemers known and unknown to

the Grand Jury acquired stolen means of identification and personal identity information ("PII"),

including names, dates of birth, social security numbers, driver's license numbers, and addresses,

of persons (hereinafter the "Victims") located in the Eastern District of Pennsylvania and

elsewhere.

                6.     Defendant LATICIA EVANS took passport photos of herself at a CVS

store.

                7.     Defendant   LATICIA EVANS       and co-schemers known and unknown to

the grand jury then used the photos of defendant EVANS in combination with stolen means          of

identification and PII to create counterfeit driver's licenses in the names of the Victims but

containing defendant EVANS' photograph, including one purported to have been issued by the

Commonwealth of Pennsylvania to Victim J.S. and another one purported to have been issued by

the State of New Jersey to Victim F.G.

                8.     One or more of the co-schemers drove defendant     LATICIA EVANS to

different retail stores and other merchants, including retail stores and merchants located in
          Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 3 of 7




Lancaster and Berks Counties, Pennsylvania, so that defendant EVANS could pose as the

Victims to try to obtain instant credit from the merchants in order to purchase merchandise.

               9.       Defendant   LATICIA EVANS      used the counterfeit drivers' licenses and

other means of identification of the Victims to apply for instant credit in the names of the

Victims at various merchants, including Target, Apple, Staples, and Kohl's, so that defendant

EVANS and other co-conspirators could purchase merchandise and services from the merchants

that would be charged to the credit accounts of the Victims.

               10.      Defendant   LATICIA EVANS      caused the merchants, including Target, to

transmit instant credit applications in interstate commerce via the internet to their data processing

centers and to the lenders servicing the merchants' credit cards, and caused the merchants and

lenders to send notice of acceptance or denial for credit to Victims via U.S.   Mail documenting

the applications for credit made by defendant EVANS.

               1   l.   On or about December 13,2019, at a Target retail store in Berks County,

Pennsylvania, defendant LATICIA EVANS used the means of identification of Victim F.G.,

including a counterfeit drivers' license in Victim F.G.'s name but containing defendant EVANS'

photograph, to complete an electronic instant credit application in an attempt to obtain a Target

RedCard issued by TD Bank so that defendant EVANS could use it to obtain store merchandise,

all without Victim F.G.'s knowledge and consent. In so doing, defendant EVANS completed an

electronic application using a portable electronic device into which defendant EVANS input

Victim F.G.'s PII, which then was transmitted in interstate commerce through the computer

networks belonging to Target to a Target data center in Minnesota.

               12.      On or about December 24,2019, at a Target retail store in Lancaster

County, Pennsylvania, defendant LATICIA EVANS used the means of identification of Victim
          Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 4 of 7




J.S., including a counterfeit drivers' license in   Victim J.S.'s name but containing defendant

EVANS' photograph, to complete an electronic instant credit application in an attempt to obtain

a Target RedCard issued by    TD Bank so that defendant EVANS could use it to obtain store

merchandise, all without Victim J.S.'s knowledge and consent. In so doing, defendant EVANS

completed an electronic application using a portable electronic device into which defendant

EVANS input Victim J.S.'s PII, which then was transmitted in interstate commerce through the

computer networks belonging to Target to a Target data center in Minnesota.

                                             WIRE FRAUD

                13.     On or about each of the following dates, in the Eastern District   of

Pennsylvania and elsewhere, defendant

                                           LATICIA EVANS

alone and with co-schemers known and unknown to the Grand Jury, for the purpose of executing

the scheme described above, and attempting to do so, caused to be transmitted by means of wire

communication in interstate commerce the signals and sounds described below, each

transmission constituting a separate count:

             DATfi            .   ORIGIN Otr'     DESTINATION             METHOD OF WIRE
                                  WIRE            OF WIRE                 AND DESCRIPTION
 ONE          December            Target Retail   Target Data Center,     Electronic application for
              13,2019             Store, Berks    Minnestota             a Target RedCard in the
                                  County,                                name of Victim F.G.,
                                  Pennsylvania                           completed by defendant
                                                                         LATICIA EVANS
 TWO         December             Target Retail   Target Data Center,    Electronic application for
             24,2019              Store,          Minnesota              a Target RedCard in the
                                  Lancaster                              name of Victim J.S.,
                                  County,                                completed by defendant
                                  Pennsvlvania                           LATICIA EVANS


               AII in violation of Title   18, United States Code, Section 1343.

                                                     4
           Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 5 of 7




                                            COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

               On or about December 13, 2019,inthe Eastern District of Pennsylvania and

elsewhere, defendant

                                           LATICIA EVANS

knowingly and without lawful authority, possessed and used     a means   of identification of another

person, that is, the name, date of birth, social security number, and address, of F.G., during and

in relation to wire fraud, in violation of Title 1 8, United States Code, Section 1343, as charged in

Count One of the lndictment.

               In violation   of   18 U.S.C. $ 1028A(a)(1).
          Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 6 of 7




                                          COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

               On or about December 24,2019, in the Eastem District of Pennsylvania and

elsewhere, defendant

                                        LATICIA EVANS

knowingly and without lawful authority, possessed and used a means of identification of another

person, that is, the name, date of birth, social security number, address, and driver's license

number of J.S., during and in relation to wire fraud, in violation of Title 1 8, United States Code,

Section 1343, as charged in Count Two of the Indictment.

               ln violation of l8 U.S.C. $ 1028A(aX1),




                                                      A TRUE BILL:




                                                      GR




WILLIAM M. McSWAIN
UNITED STATES ATTORNEY
Case 5:20-cr-00412-JFL Document 1 Filed 11/17/20 Page 7 of 7




   No.

               UNITED STATES DISTRICT COURT

                      Eastem District of Pennsylvania


                                Criminal Division



            THE LINITED STATES OF AMERICA
                                                 vs.


                                       LATICIA EVANS


                                    INDICTMENT

                                        Counts
                18 U.S.C. $ 1343 (wire fraud            - 2 counts);
     18 U.S.C. $ 1028A(a)(1)(aggravated identity theft             -   2 counts)




         Filed in open court this
               of                                 A.D_ 20

                                         Clerk

                             Bail, $
